 In the Matterof ROMEO PUMP COMPANYandINTERNATIONAL Asso-CIATION OFMACHINISTS (AFL)1Case No. 8-C-1552.-Decided July 11, 19414,IDEGISIONANDORDEROn April 27, 1944, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged' in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondenthad: not engaged in'Iinfair labor practices in discharging Giles Knepperand Harold W. -Benjamin and recommended that the complaint bedismissed with respect thereto.Thereafter, counsel for the Board filed exceptions relating to thoseportions of the Intermediate Report recommending dismissal of alle-gations in the complaint, together with a statement in the nature of abrief.Neither the respondent nor tho, Union filed exceptions.Oralargument before the Board was canceled upon the request of the partiesand none was held.The Board has considered the rulings made bythe Trial Examiner at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report,-the exceptionsfiled thereto, and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendation of the TrialE''Xaminer.IThe labor organization named as a party in the present proceeding at the time of theissuance of the complaint was the Federal Labor Union No 23468, (AFL)At theopeningof the healing, counsel for the Board moved to amend all the formal papers by substitutingfor the word "Federal Labor Union No 23468, (AFL)", wherever they appear, the word"International Association of Machinists, (AFL)", for the reason that the members of theFedeial Labor Union had transferred their membership to the International AssociationofMachinists, hereon called the JAMAlva Kemp, who appeared in behalf of the FederalLabor Union, concurred in the Board's motion.He stated that by official action of theFederal Labor Union the members voted to change their affiliation to -the TAM.D CBrown, Grand Lodge representative of the TAM, stated that his organization had acceptedthe members of the Federal Labor Union into affiliation with the IAMThe undersigned,without objection,granted the Board's motion as to all formal papers except as to the thirdamended chargeThe undersigned's reservation on that poition of the motion which,applied to the third amended charge is hereby denied.57 N. L.R B., No. 31.167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board does not intend by any provision contained in the Orderset forth below to affect, in any manner, the contract between Therespondent and the Romec Employees Independent Labor Association,Inc:, dated April 1, 1943.ORDERUpon the entire record in the case, and pursuant to section 10 (c)Hof the National Labor, Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Romec Pump Company,Elyria,,Ohio, and its officers, agents, successors,, and assigns, shall:1. Cease and desist from :(a)Discouraging membership in International' Association of- Ma-chinists, affiliated with the American Federation, of Labor, or in, anyother labor organization of its employees, by discriminatorily dis-charging or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire or tenure of employmentor, any term, or condition of employment;(b)Encouraging membership in Romec Employees- IndependentLabor Association, Inc., unaffiliated, or any other labor organization ofits employees, by according to that organization or any other organi-zation discriminatory privileges;(c) In any other'manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist-the International Association ofMachinists (AFL) or any other labor organization,. to bargain collec-tively through representatives of their own choosing, and to engage inmutual aid or protection, as guaranteed in Section 7 ,of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a) Offer to Donald- R. Newkirk, immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(b)Make whole Donald B. Newkirk, for any loss of pay which hemay have suffered because of the respondent's discrimination againsthim by payment to him of a sum of money equal to the amount which,he normally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his net earn-ings during such period;'(c) Post immediately in'conspicuous places throughout its plant inElyria, Ohio, and maintain.for a period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees stating :(1) that the respondent will not-engage in the conduct from which it.is ordered 'to cease and desist in paragraphs 1 (a), (b),,and (c) ofthis Order; (2) that the respondent will take the affirmative action ROMEC PUMP COMPANY169'set forth in paragraphs 2 (a) and (b) of this Order; and (3) that itsemployees are free to become or remain members of InternationalAssociation of Machinists, affiliated ,with the American Federation ofLabor, or any other labor organization, and that the respondent willnot in any manner discriminate against its employees because of mem-bership in 'or activity on behalf of that organization or any other labororganization; and. (d)Notify the Regional Director for the Eighth Region (Cleve-land, Ohio) in writing, within ten (10) days from the date 'of thisOrder, what steps the respondent has taken to comply herewith.-IT Is FURTIIER ORDERED that the complaint herein be, and it hereby is,dismissed insofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Giles K Tepper andHarold W. Benjamin.INTERMEDIATE REPORTMessrs. John A. Hull, Jr.,andWilliam 0. Murdock,for the Board.Mr. King E. Favver,of Elyria, Ohio, for the respondent.Mr. D. 0. Brown,of Akron, Ohio, for the JAM.Mr. Alva Keinp,of Elyria, Ohio, for the Federal Labor UnionSTATEMENT OF THE CASEUpon a third amended charge duly filed on February 16, 1944, by Federal LaborUnion No. 23468,affiliated with the American Federation of Labor, herein calledthe Federal Labor Union;the National Labor Relations Board, herein called theBoard, by its Regional Director for the Eighth Region(Cleveland,Ohio)issuedits complaint dated February 17, 1944, against Romec Pump Company, hereincalled the respondent,alleging that the respondent had engaged in and was engag-ing in unfair labor practices within the meaning of Section 8(1) and (3) andSection 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint,accompanied by notice of hearing, wereduly served upon the respondent,the Federal Labor Union, and'the RomecEmployees Independent Labor Association,Inc., herein called'the Independent.With respect to the alleged unfair labor practices,the complaint as amendedat the hearing,in substance states that the respondent:(1) on or about August17, 1943, discharged Giles Knepper,on or about September 2, 1943, dischargedHaroldW. Benjamin,and on or about February 10, 1944, discharged Don-ald B. Newkirk,and thereafter failed and refused to reemploy these indi-viduals, for the reason that they joined and assisted the A.F. L. and engagedin concerted activities with other employees'of the respondent for the purposeof collective bargaining and other mutual aid and protection;(2) through itsofficers and agents, W. L. Davis, M. L. Mathews,A. A. Anderson,Arthur Hacka-thorn,Edward Wachter,Edward Mathews, Tony Alberts,Richard Miller andMark Defibaugh,in the monthofMarch 1941and thereafter,(a) urged, per-suaded,and ordered Its employees'to form, join, and support the Independent,and to refrain from joining,supporting,or assisting the A. F. L. or any otherlabor organization,(b) fostered and assisted In the formation of the Independent1The International Association of Machinists and the Federal Labor Union are hereinjointly called the A.'F.'L. 170DECISIONS OF` NATIONAL -LABOR RELATIONS BOARDand interfered with its administration by contributing to it financial and othersupport and assistance, and (c) advised, urged, threatened, and warned itsemployees to refrain from becoming or remaining members of- the A. F. L.,interrogated its employees concerning the A. F. L and other labor organizations,made disparaging and derogatory remarks to its employees concerning theA. F L and other labor organizations, and otherwise indicated to its employeesits disapproval of,and opposition to-self-organization of its employees;. and, (3)b'y the acts set forth in (1) above has discouraged membership in'tlie A. F. L.,and by all the foregoing acts has interfered with, restrained and coerced its'employees in the exercise of the rights guaranteed in Section 7 of the Act.,The respondent, in its answer filed March 1, 1944, admits that it is engagedin'commerce within the meaning of Section 2 (6) and- (7) of the Act, but deitiesthat it engaged in any unfair labor practices.Pursuant to notice, a hearing was held at Elyria, Ohio, on March 1 and 2,1044, before the undersigned Trial Examiner, James C. Batten, duly designatedby the Chief Trial Examiner. The Board, respondent, Federal Labor Union,and IAM were represented and participated in the hearing.All parties wereafforded full opportunity to be heard, to examine and cross-examine 'witnesses,and to introduce evidence bearing on the issuesAt the opening of the hearing, the undersigned; without' objection, granted theBoard's motion to amend the complaint 2 Also at the opening of the'henring,Frank E. Stevens, representing the Independent, appeared specially and askedBoard's counsel whether or not that organization was being proceeded againstin the presentbeating Counsel for the Board stated that the Berard was notproceeding under Section 8 (2) of the Act and was'not asking for the disestab-lisliment of the Independent or the setting aside of its contract with the'respond-ent, but the Board contended that the respondent had rendered certain assistanceto the Independent, which violated Section 8 (1). of the Act , Stevens thenwithdrew from the hearingAt the close of the Board's case, the respondent'smotion for a dismissal of the complaint was denied by the undersigned.Atthe close of the testimony, the undersigned, over the objection of the respondent,granted the motion of the Board to conform the pleadings to the proof as tominor details.At the conclusion of the hearing the parties informally discussedthe issues herein.The undersigned advised all parties that they might file briefsprovided that such' briefs were submitted within 7 days from- the close,-oV thehearing.Briefs were filed by the Board and the respondentUpon the entire record thus made and from the undersigned's observation ofthe witnesses, the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Romec Pump Company, is an Ohio corporation with its officeand plant located in Elyria, Ohio, where it is engaged in the manufacture andproduction of fuel and oil pumps for airplanes. Of the raw materials-steel,aluminum, brass and other metals-used by the respondent in its manufactur-ing processes, approximately 50 percent are shipped to its Plant, through thechannels of interstate commerce from,points outside the State of Ohio.Of itsfinished products, the respondent ships approximately 75 percent through theThe Poard'moved to amend Paragraph 6 of the complaint'by naming additional officers,and agents of the respondent, who participated in the activities alleged to have interferedwith, restrained and coerced its employees in the exercise of the rights guaranteed hi See-tion,7 of the Act. ROMEC PUMP COMPANY171-channels of interstate commerce to points outside the State of Ohio. Therespondent admits that it is engaged in commerce within the meaning of Section2 (6) and (7) of the Act.-II.THE ORGANIZATIONS INVOLVEDInternational, Association of Machinists, affiliated with the American Federa-tion of 'Labor, Fedetal Labor Union No. 23468, affiliated with the AmericanFederation of Labor, and Romec Employees Independent Labor Association,Inc, unaffiliated, are labor organizations admitting to membership employees,of the respondent.I[I.THE ALLEGED UNFAIR LABOR PRAC'IICESA. The Independent; other interference, restroint and coercion1.The Independent',Some time in March or April 1941, the A. F. L. engaged in an organizationalcampaign among the employees at the respondent's plant.This organizationalcampaign was short-lived.The A. F. L. renewed its efforts to organize the re-spondent's employees in August 1942, and discontinued its activities shortlythereafter.In July 1943, the A. F. L. again attempted to organize the em-ployees.and conducted an,intensive campaign, resulting in.a substantial numbeijoining that organization.The various attempts of this labor organization toorganize the plant met with opposition from the respondent, principally throughthe formation of the Independent and interference with its administration bycontributing financial and other support and assistance to it.Some time in March 1941, W. L. Davis, then the respondent's vice-presidentand general manager, in a conversation with employee Thompson stated thathe understood either the C. I. O. or the A. F I:. was attempting to organize theplant and that he would not deal with them, but he would deal with the menif they organized their own unionA few days after this conversation the em-ployees were notified 4 that a meeting was to be held in an abandoned office roomand that employee Wimsatt would preside at the meeting. 111im:,att presidedat the meeting and after some discussion concerning the organization of a unionto bargain with the respondent, a committee was selected, consisting of fiveemployees, to perfect an inside organization.One member of the committee,CharlesWilford, who was in.charge of the test room and considered by theemployees to be a super isor shortly after the committee started its activities"was disqualified" because he was in a position to recommend hiring and dis-charging of employeesThis committee, following the group meeting, held atleast.two meetings in the plant and completed the organization of a labor organi-zation now known as the Romec Employees Independent Labor Association,Inc.The committee- after about three weeks of effort prepared a constitutionand bylaws, and elected temporary officers.The organizational group meeting,as well as the committee meetings thereafter, were held in an abandoned Office,room in the plant and the employees and committee members were paid forthe time spent attending these meetings.The facts as related above make it plainthat the organizational group meeting, as well as the committee meetings of theIndependent, were planned and organized by the respondent, and under its com-finds that the concept of the Independent originated with respondent, and that _Unless otherwise indicated, the facts set forth in this section are undisputed.4Thompson testified that "word was passed around the shop that we were to have ameeting,from one man to the other it was passed around." 172DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDthe respondent-by holding, the group and. committee meetings in the plant during,working hours, and by the payment of wages to the employees,for the timespent in such activities, thereby lent assistance and encouragement to-the In-dependent and was responsible for its formation.In addition to the holding-of the organizational'mneeting of the Independentiii the respondent's plant and on its time, the respondent has contributed directly,to the support of the Independent.The respondent permitted the Independentto install and operate coca-cola dispensing machines at its plant for a periodfrom July 1941 to July 14, 1943.' The respondent contributed the electricalenergy necessary to operate these machines, and permitted the Independent toreceive all of the profits from their operation.The Independent had completecharge of the coca-cola machines and furnished all the labor 'necessary in con-nection with their operation.The Independent later refunded to the respondentthe proceeds from the coca-cola machines for the period March 3, 1943, to July14, 1943.Subsequent to July 14, 1943, the -respondent has operated the ma-chines for its own account, and the proceeds from the machines as well as theproceeds refunded by the Independent have been credited by the respondent to awelfare fund, created by the respondent for the,benefit of all its employees.The record does not disclose the exact amount of money the Inde'p'endent receivedfrom the operation of these machines, but the undersigned is convinced'thatitwas a substantial amount. It is found from the facts set forth above that therespondent has contributed a large measure of financial support to the Inde-pendent.In addition to the respondent's formation-of the Independent, the encourage-ment given to it by providing a meeting place and paying the employees andcommittee members for the time spent in its organization, the respondent haslent other assistance to the Independent.The evidence is hardly in dispute thatthe intensity of the Independent's activities in the plant was largely determinedby whether or not some outside labor organization was conducting an organiza-,tional drive amongst the employees in the plant. , Tile Independent was organ-ized in the spring of 1941 when there was some talk of a "CIO or AF of L Union"coming into the plant; thereafter it was comparatively inactive until thesummer of 1942 when it again became active concurrently with the renewedefforts of the A. F. L. to organize the plant; and again in the summer of 1943the Independent, concurrently with the renewal of A. F. L. activities, it became in-creasingly active.The success of the Independent is due, in no small degree, to the respondent'sattitude with respect to the conduct of the Independent's solicitation of mem-bers, collection of dues and the holding of elections in the plant during workinghours.The evidence is not in dispute that on at least two occasions the electionof an officer for the Independent was conducted by distributing ballots to thestewards in the various departments who, in turn, distributed the ballots to theemployees, and after they were marked collected the ballots-and returned them'to the secretary of the Independent.' It cannot be seriously denied that theIndependent, on the respondent's time by its secretary and stewards in the vari-ous departments, regularly 'solicited employees to join that organization, andregularly collected dues.The undersigned is convinced and finds that the re-spondent was fully aware of this' assistance and encouragement given to theIndependent.=In contrast is the respondent's attitude toward the A. F. L. On or aboutAugust 10, 1943, Works Manager Defibaugh called its officers into his office inthe presence of several of the respondent's supervisory personnel. -Defibaughat this conference had an A. -F. L. application card and stated to the-A. F. L.representative that "There had -been a -lot of those cards floating,around the ROMEC-PUMP COMPANY173plant."Defibaugh then advised against organizing on the respondent's time,stating that such activities were slowing up production and disrupting theplant in general.The A. F. L. representatives admitted that production hadbeen slowed up as a result of the organizational efforts of the, labor organiza-tions.The A. F. L- representatives then agreed to stop the practice and toldDefibaugh that the Independent should also be made to stop their activitiesin the plant on respondent's time.Defibaugh advised the A F. L group thatthe Independent had already been notified to cease their activities during workinghours.' 'Subsequent to the meeting in Defibaugh's office attended by the A. F. L repre-sentatives, that organization sent out a notice to its members stating in partthat:"On Thursday, August 12, the officers of the A. F. L entered into anagreement with the Management of the Romec Pump Company, wherebywe agreednotto solicit any one for membership in the A. F. L. duringworking hours.We intend to see that this agreement is lived up to."Such a notice was, sent to all of the A. F. L. members and according to thetestimony, of the,Board's witnesses,as well as those of,,the respondent, theA. F. L. thereafter discontinued its activities during working hours.On theother hand, the activities of the Independent adherents continued during work-ing hours, even though the president of the A. F. L. on more than one occasioncomplained to representatives of the respondent. that the Independent's, activi-ties persisted.These activities were so open and wiespread that there can be nodoubt that the respondent was aware of the Independent's continued efforts inthe plant during working time.-It is clear from the above-related facts and the undersigned finds that thedifference in treatment accorded adherents of the independent and the A. F. L.by the respondent would have the effect of assisting the Independent,encourag-ing membership in it, and discouraging membership in the A. F. L., therebyinterfering with, restraining, and coercing the employees in the exercise of therights to which they are entitled under the Act'-2.Other interference, restraint and coercionSome time in August 1943, employee Crittenden asked Chief Inspector 'Richard5M. L. Mathews, respondent's personnel manager, testified that he was present at, themeeting on August 10, 1043, when Defibaugh instructed the A F. L representatives todiscontinue union activities in the plant during working hoursMathews further testifiedthat a similar meeting was held with the officers of the Independent.The undersigneddoes not credit this statement of Mathews. Employee Agate, who is secretary-treasurer ofthe Independent, testified that Defibaugh did not call in the Independent officers in August1043, and to his knowledge did not call in any other representatives of the Independent.Agate further testified that subsequent to the time that the-A F. L. representatives werecalled into Defibaugh's office he heard rumors about the incident. If the officers of theIndependent or any of its representatives had been called in to such meeting, it is certainthat Agate would have heard about the meeting. The undersigned credits Agate's statementthat no such meeting was held by Defibaugh with the officers of the Independent."'In the discussion hereinafter the discriminatory discharge of Donald B. Newkirk, thepresidentof the A. F. L.,further findings in addition to those above disclose that therespondent entered into a maintenance of membership contract with the Independent andpurportedly under its terms discharged Newkirk.'At the time of the hearing Crittenden was a foreman in charge of the gauge and jiginspection.He was promoted to,his job about three weeks prior to the hearing herein.However, in August, when the above conversation took place,Crittenden was an employeewithout any supervisory authority.Richard Miller did not testify.The undersignedcredits the testimony of Crittenden in respect to this Incident. ' 174DECISIONS OF NATIONALLABOR RELATIONS BOARDunion activities for his own gopd. Crittenden testified that the only labororganization that he had anything to do with up until that time was the A. F. L.The undersigned finds that the foregoing statement of Miller,as well as therespondent's interference with the Independent,and the discharge of employeeDonald.B Newkirk because of his;union`membership and-, activities,hereinafterreferred to, were integral parts of a course of conduct by the respondent de-signed to discoui age membership in and activity on behalf of the AF'..L. andencourage membership in the Independent.The undersigned further finds thatby such conduct the respondent has interfered with;' restrained,and coeicedits employees in the exercise of the rights guatanteed in Section 7 of the Act.B. The dischaige of Donald B.NewkirktPrior to'his discharge on February 10, 1944,Newkirk had been in the re-spondent's employ since Jannaiy 19, 1943.He was regarded by the respondentas a satisfactory and efficient worker.Newkirk joined the A. F L, in July1943, and shortly thereafter.became its temporary president,which office heheld at the time of his discharge on February 10He was very fictive in behalfof the A. F. L.and was its chief representative in the respondent's plant"Sometime in February or early March1943, Newkirk signed it card for member-,ship in the IndependentAbout 2 weeks later the steward of his departmentcame to him and explained that the original card had been lost and asked him tosign anothercard"When N,;wkirksigne:lthe second card for the'Incependanrhe alsopaida Bolin r in dues for the months of April and May. Newkirk has neverpaid,any further dues to the IndependentNewkirk was not requested by anyrepresentative of the Independent to pay any further dues until some time in'August or September1943, whenemployee Fries came to Newkirk's bench and inthe presence of several other employees stated that he had just been electedsteward forthe Independent and thatone of his duties was to collect dues. Friesfuitherstatedthat he knew the employees in the group still belonged to the A. F. L.but it was his job to collect dues and he would be around to collect laterThegroup, including Newkn'k,advisedFries that they did not intend to pay any moredues to the Independent'-'About a week prior to Newkirk's discharge on February 10, 1944, Buffington,president,of the Independent,informed Newkirk that the Independent had a main-tenance of membership clause in its contract and that as a condition of employmentin the respondent's plant, Newkirk would have to reinstate himself with thatorganization.Newkirk advised.Bufngton that he would think about the matter.A dayor two thereafter,when Newkirk was reporting for work Buffington toldhim that if he did not reinstate himself with the Independent there would be nowork for him the next clay,he would not be allowed in the plant,and he, Buffington,'Unless otheiwise indicated, the facts set foitli in this section are undisputed"The -respondent and all of its representatives knew that Newkirk was a member of theA. F L, one of its otticeis, and its leading exponent in the plantThese facts are not indispute.'i`The card lead as follows: "I hereby accept niembershipi in the Roniec EmployeesIndependent Labor Association,Inc., through its organizers of committees,and of myown free will hereby authorized the Romee Employees Independent Labor Association, Inc,its agents or representatiies,to act for me as a collective bargaining agency in all matters ,per tanning to rates of pay, wages,hours of employment,'or other conditions of employmentincluding that of'piomoting activities conducive to the betterment of the standard ofliving and the general welfare of local worker s ""The group addressed by Fries included employees Thompson, Truxxel,Zion. leper,Easterday,and Newkirk,all of whom were members of the A. F L. ROMEC PUMPCOMPANY175,would haN e Newkirk fired. Later in the same day, Newkirk advised PersonneLManager Mathews and Foreman Gahagan that Buffington had told him that.if hedid not reinstate himself with the Independent he would not be allowed in theplant the following morningMathews and Gahagan told Newkirk to come to workin the morning, that if anyone tried to,prevent him from entering the plant tocall Gahagan 'anid'lie «ciili] "issue°ii puss permitting Newkirk to' enter the plant,and that they were doing,the hiring and firing, not Buffington.On February 8, 1944, the Independent posted on the bulletin board in the planta copy of Article I (A) of its contract with the respondent. The clause reads'as:follows :"All employees who are now members of this Association or who in thefuture become members of this Association will be required as a conditionof employment with the Company to maintain their membership and con-tinue in good standing as to dues during the life of the contract providedthat this provision shall apply only to employees who, after the consum-mation of this agreement individually and voluntarily certify in writingthat they will as a condition of their continued employment maintain theirmembership in the Association in good standing as to the dues during thelife of the contract."On February 8, 1944, Edward C Bnllmgton, president of,the Independent, wrotea letter to the respondent-attention of M. 1. Mathews, its personnel manager-stating:"The It E I L. A' is hereby asking for the.disunssal cf Donald Newkirk in re-'garcls to his status of non-member of the R. E. I L. A and being notified theeffect of Article I, sections A,and B [of the contract].He has been giventhe opportunity to reinstate himself in the Independent Union and-refusesto do so"On the same day that the respondent teceived the request from the Independenttor the dismissal of Neu kirk, it also received from D. C. Brown, Grand Lodgerepresentative of the IAM, a letter dated February 7, advising that a majority ofthe employees in the maintenance and production department of the respondent'splant were members of the Mill and that they had selected that organization asthen- bargaining agent.Brown's letter also asked that respondent arrange a dateni the near future frith ai i epresentative of the JAM for the purpose of'negotiatinga collective bargaining agreement.Although the record does not disclose whetherornot the respondent ever replied to Brown's letter, it is clear that on February 8,the day that the Independent demanded Newkirk's discharge, it had a notice of a_claim by the JAM to nnajoilty representation of the employees" Two days laterNewkirk was discharged in accoi dance with the demand of the independentOn the morning of February 10, Newkirk was called into Mathews'toffice wherethere were other representatives of the respondent and the Independent present.Forest Smith, a member of the Independent's committee and a departmentalsteward, told Newkirk that he would have to reinstate himself with the Inde-The'agieenient entered into between the despondent and the Independent was datedApril 1, 1943, although the contract was consuniniated and signed Apiil 8, 1943, and madeeffective as of April 1, 1943,i^ It should be noted that the respondent's contract with the Independent, dated April1, 1041), was for an indefinite penod="from'year to yeai unless at least thirty (30) daysp1ioi, to such date in 1944, or the Caine date in any successiie year, either party givesto the other party a written and signed notice of the desire and intention to terminatethis agreenient"Under these circumstances the contiact could not be consideied a barto the deteimunation of the question of representation by the BoardIt is ceitain thatthe respondent had full knowledge of the conflicting claims afjthe two labor organizationsprior to the discharge of Newkirk ,176DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent or they would have to insist upon his discharge for refusal to do so. New-kirk refused to reinstate himself with the Independent by the payment of $150dues.During the conversation Production Manager Anderson said to Newkirk,"Oh, go on, Newkirk, give it to them.We all have to do some things we don't wantto do sometimes during our lives "Mathews then' said something about' "We allhave to eat a little crow now and then." Newkirk told the'iepresentatives of therespondent and the Independent that he didn't see why he "should be picked- on"when there were a good many others that had not reinstated themselves. Aftersome further conversation as to whether or not several of the employees who hadbeen reinstated had actually paid dues, some of the employees were called into theconference.Employee Fred Smith, one of those called into the conference, whenadvised by Forest Smith that he was delinquent in dues and that as a conditionof his employment he would'have to reinstate himself, agreed to do so. EmployeeThompson stated that his dues were paid until February 1, and that if he was-goingto be fired for non-payment of clues, they had better make out-his release rightthen because he absolutely would not pay any more dues to the Independent.Employee Jaycox, when told about, the maintenance for membership clause andthat he was back 3 months in his-dues, refused to pay any more dues' in. order, toreinstate himself in the Independent.President Buffington, who was in at-tendance at a part of the conference, then spoke up and said, "Well,, we aren'tgetting any place arguing here, let us get down stairs and talk to a fe^v of theemployees down there."Forest Smith, Buffington and Newkirk then went downto the assembly room and talked to employee Crittenden. Smith and Buffingtonexplained to Crittenden the maintenance of membership clause in the contractNewkirk then- stated to Crittenden, "Ray, it amounts to this much, I either paymy Independent Union dues, or I don't have a job.What would you do?" New-kirk further stated that he was looking"for advice as he did not want to be thefirst one.Crittenden replied, "Well, I don't know what you should do. I can'ttell.But I know what I would do." Newkirk then told Smith and Buffingtonto go ahead and have him fired, that he would not reinstate himself in theIndependent.Upon Newkirk's refusal to reinstate himself with the Independent, Foreman-Gahagan asked him what time he wanted to leave, whether he wanted to finishthe day, out or leave at 3 o'clock.Newkirk replied that he might as well go atonce.Gahagan then asked Newkirk to stay around for a little while and help-out on some "pumps."Newkirk replied that he would do so, but that he wouldleave at 4 o'clock.He was given a gate pass "out" for 4 o'clock that day.When-Newkirk reported to Personnel Manager Mathews' office at 4 o'clock to receive his-check, Newkirk signed a "Termination Report" which gave as the reason for histermination "At demand of Romec Employees Independent Labor Association,Inc, pursuant to terms of contract."The report further indicated that the re-hiring of Newkirk was recommended, that his "ability" was good, "Productivity"was fast, "Attendance" was regular, and "Deportment".was cooperative.Under-the section of the report headed "EMPLOYEE PROTEST" appears the followingstatement :"The union demanded that I- become reinstated which is a condition of em-ployment.The foregoing is the reason for the termination of my employ-ment."Personnel Manager Mathews testified that prior to Newkiik's discharge, in, a.conversation with Buffington and Forest Smith, officers of the Independent, heasked them, "Why do you pick on a good man [Newkirk] like that?" and thatwhen Buffington replied that the "Independent wanted the source," he [Mathews]understood the remark to mean the leader of,the A. F. L.Mathews also testified ROMEC PUMP COMPANY177that Newkirk would not have been discharged except for the demand of the In-dependent, and that the termination report correctly set forth the only reasonfor Newkirk's discharge-"pursuant to the terms of the contract."The respond-ent, however, concedes' readily that there is a defect in the contract and the[membership] card [signed by Newkirk].The card which has been presentedhere, signed by Newkirk, does not comply with the requirements of the' contract,as to the sort of statement that should be filed with the Company to make themaintenance clause [of the contract] effective on that particular employee. "I[Fauver, counsel for the respondent], don't believe that means that'the dischargeof Newkirk was in violation of the Act."The provision of the contract above referred to. which provides for the main-tenance of membership states that only in those instances where the employeesafter the consummation of the agreement "individually and voluntarily certify inwriting that they will, as a condition of their continued employment [with therespondent],maintain their membership in the Association [Independent] ingood standing as to the payment, of dues during the life of the contract."Themembership card of Newkirk was signed prior to the consummation of the con-tract" It is also admitted that, arguendo, the card was properly dated, it doesnot comply with the terms of the contract as certifying in writing that Newkirkwill, as a condition of employment, maintain membership in the Independent bypaying duesThe respondent admits "there is no dispute as to the facts" surrounding New-kirk's discharge, and that the only justification for his discharge is that the Inde-pendent said, "he [Newkirk] gets out or we [the Independent] strike."There isno'substantial'evidence in the record to indicate that the respondent was justifiedin believing that the Independent would call a strike.Mathews testified that"they [the Independent] intimated that we would have a strike on our handswith the Independent Association," if Newkirk was retained 1eMathews furthertestified that the respondent "decided that it was better to go along with 350,employees [members of the Independent] than to cross up the Independent As-sociation "On the other hand, when several of the employees learned of New-kirk's discharge they gathered around him, and had Newkirk not advised themto return to work there would have been an immediate and serious stoppage ofwork on "important war production."The entire record requires the conclusion that the operative cause of Newkirk'sdischarge and the respondent's refusal to reemploy him was his A. F L. member-ship and activities.No cogent reason has been advanced for its conduct withrespect to Newkirk except the demand by the Independent for his discharge com-plemented by the "intimation" that the refusal to discharge Newkirk wouldresult in an interruption of work.The respondent had a strong antipathy to theA F. L, and Newkirk was its most active protagonist as well as its president.That a discriminatory motive underlay the respondent's treatment of Newkirkis further evidenced by the condition imposed by"the respondent at the insistenceof its dominated Independent-Newkirk, reinstate yourself with the Independentas a condition of employment in the plant.The imposition of such a conditionto Newkirk's employment under the circumstances herein is a clear violation of14When Newkirk signed the Independent membership card the latter part of March 1943,be did not date the card, although it bears the date of April 1. The evidenceis undis-puted that the contract was consdmmated 'on April 8 and was made effective as of April3, 194i.-The respondent in its brief states : "It wasn't particularly material to the Companyin attempting to prevent an interruption of important war production,whether the con-tract requires Newkirk's discharge or not, or why the Independent Association wanted himdischarged."601248-45-vol 57-13 .178DECISIONS OF NATIONAL LABOR' RELATIONS BOARDSection 8 (3) of the Act. In addition, the undersigned concludes that the re-spondent in discharging Newkirk surrendered to the Independent its managerial'responsibilitieswith regard to Newkirk's employment, and without reason ac-quiesced in and adopted the Independent's functional animus against him. Suchaction by the respondent was plainly violative of the Act, particularly in thisinstance where there was no necessity of yielding to the importunities of theIndependent.Such an exigency, even if existing, offered the respondent no justi-fication for failing in its affirmative duty to protect Newkirk in his employment.10The undersigned finds that by discharging Donald B Newkirk on February 10,1944, and thereafter refusing to reinstate him because of his failure to maintainmembership in the Independent and his membership and activities in the A F. L.,the respondent discriminated against him in regard to his hire and tenure ofemployment and thereby discouraged membership in'the A F. L. and encouragedmembership in the Independent, and interfered ^ with, restrained and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act."C.The alleged discriminatory discharge of KnepperGiles Knepper was employed by the respondent on or about November 11, 1941,and until his discharge on August 17, 1943, served principally as a filerHisemployment record was not satisfactory,'B due in it large measure to the attitude11There is no "closed shop" agreement between the Independent and the respondent thatwould justify Newkirk's discharge because of his failure to maintain membership in thatorganization, and while the respondent contends that such discharge was induced by theIndependent, the respondent thereby acquiied no immunity for the prohibition imposedby the Act SeeMatter of Hudson. Motor Car CompanyandInternationalUnion,UnitedAutomobile Workers of America, A. F L,,34 N L R B , 815,N. L It Bev Stai Publish-mg Company,97 F (2d) 464, 465 (C C A 0), enf'gMatter of Star Publishing CompanyandSeattle Newspaper Guild,4 N. L R B, 498 ' See alsoMcQuay-Noiiis MannfactininpCompany v N L. R B,116 F (2d) 748 (C C. A 7), ceit denied, 313 U S. 5565, enf'g-Matter of McQuay-Noires Manufacturing CompanyandUnited AutomobileWorkers ofAmerica, LocalNo. 226, 21 N L R B, 704,.Wilson if Co Incv NL RB, 123 P' (2d)411 (C C A 8), enfg as modified, iespectively,Matter of Wilson if Co IncandUnitedCannery, Agricultural, Packing & Allied Workers of America, Local No 216,26 N L R B27:3, andMatter of WilsonifCo, IncandUnited Cannery, Agricultural, Packing if Allied1Vorkers of Amei tea,Local216, 26 N L R B , 297 CfMatter of illotoi Products Corpora-tionandClaude B. Apple, SteveOillock,Joseph G Green, Lynn Mcheeh(in and RotieniaryO'Mara,34 N I, R B 1236-iTTlie respondent contends in its brief that the situation herein is "someichat similar"to that set forth in theMattel of New Yoik and Porto Rican Steamship Company, et'al.,34 N L It. R , 1028 The undersigned cannot concui in this contention of the respondent)The facts in this case are plainly distinguishable front those thereinThere the respondentmaintained a "neutral attitude with respect to the union affiliations of their employees",and it was upon this basis that the Board concluded that while there had been a "technicalviolation ' of the Act it would not effectuate the purposes of the Act to require remstate--nient of the employeesIn the present case the facts are conclusive that the respondenthas not maintained a neutral position, but has, in contrast, by the formation of theIndependent, by interfering with its administration, and by financial and other assistanceliven to it, expressed a preference for that organizationisKnepper itestified that he received 55 cents per hour when first employed and 75 centsper hour at the time of his dischargeThis testimony apparently was offered to provide afoundation'lhat would support an inference that Knepper was a competent workerAccoid-ing to Knepper's testimony, he received four raises during the period of his eniplo3meethlowei er, the record is incomplete concerning the circumstances under which two of theearlier increases were givenOf the latter increases, one was dire to a general raisegranted all employees, and the other an individual increase obtained through the efforts ofhis foreman, WachterWachter testified that while Knepper was a poor worker lie had tomake a living, and "if lie buys it loaf of bread it costs hint as much as it costs you and I -It all costs hint just as much as you and I." ' Under the circunistances reflected in therecord herein; the undersigned does not believe that the increases which Knepper, received(luring his employment with the respondent were indicative of whether or not he was 'acompetent worker. ROMEC PUMP COMPANY179which he displayed toward his fellow workers and his foremanThe under-signed's observation of Knepper while testifying supports the respondent's con-tention that he is distinctly of the noncooperative and irrational type.Knepperjoined the A. F. L shortly before his discharge but was not at all active in itsbehalf.Foreman Wachter testified that while he was not sure that Knepperbelonged' to the A. F. L, he assumed that Knepper was a member because mostof the employees in his department, according to information he had receivedfrom employee Taylor were members.The respondent contends that Knepper was discharged because he walked offthe job without permission and was noncooperativeThe facts' as testified toby Foreman Wachter are, in most respects, uncontroverted, and are here brieflysummarized : 19On August 17, 1943, shortly after the lunch period, one of the employees in thedepartment in which Knepper worked asked Foreman Wachter if he could turnon the heat as the room was rather coldWachter gave the employee permissionto light the heater.. Knepper shortly thereafter entered into a discussion andargument with the other employees as to whether or not the heat was necessary.After some discussion with the employees Knepper, instead of going to ForemanWachter about the matter, left the department and went to the guardhouse andinquired of the guaid whom he could see that would have authority to turn offthe. heatWachter, who had. gone, to Plant No. 1; returned to the departmentand found the employees standing in a huddle.- He asked'the employees whatwas the matter and they repotted to Wachter that Knepper had insisted uponhaving the heat turned off. and that aftei some discussion Knepper left the de-partment and went'to the guardhouse to see if he could call tip some higherauthorityForeman Wachter then went to the door leading from the' depart-nieut and observed Knepper in the guardhouse In about 10 minutes Knepperreturned and started to work at his' benchShortly thereafter Wachter askedKnepper, "Who the heck gave you permission to walk off the job?" Knepperreplied, "I didn't need any."Wachter then said "If you do that again, I gonnafire you "Knepper then replied, "Hell, you haven't got authority to fire anybodyaround here "Wachter then went to the time clock and punched out Knepper'stime cardWachter testified that this statement of Kneppermadehim "kind ofsole"; that he decided to find out if he had the right to fire people, and toldKnepper that if he did not have such authority lie might as well leave the planthimselfWachter then told Knepper that the latter was throughKnepperreplied that he was not going to leave until he received a check for the wagesthat were due himForeman Wachter then went to the pay roll department,had Knepper's check made out and returned to the department.When Wachterreturned to the department he requested Plant Guard Heritage to accompanyhim to Knepper's bench because on several prior occasions Knepper had threatenedsome of the employees, and "somdtinies he went completely out of his mind, theway he acted "Wachter then told Knepper that he was discharged and to checkout his toolsAfter Knepper had checked out his tools Wachter handed himhis check, but Knepper refused to accept it stating that he was only being paiduntil 2.00 p in when in fact it was 2 minutes after that timeTo satisfy Knep-19The facts herein concerning the discharge of Knepper are based upon the creditabletestimony of Foreman Wachter whose testimony was convincingHis testimony wasfrank and stiaightfoiwaidIn contrast, the undersigned was unimpressed by the testimonyof KnepperKnepper s attitude and demeanor were definitely hostile throughout his testa,inony, especially when testifying concerning Ills relationships with his foreman and fellow-workersIn addition, Knepper evidenced a desire, for his benefit, to color his testimony.In' those instances where there is any conflict between the testimony of Foreman Wachterand Knepper, the undersigned believes Wachter's version of what occurred on August 17.11. 180DECISIONS.OF NATIONALLABOR RELATIONS BOARDper that the time was correct; Guard Heritage accompanied Knepper to the timeclock which indicated that' it was 2 minutes before 2.Knepper then 'acceptedhis check and started another discussion with Wachter, stating, "Do I get firedfor joining the A. F. L.I"Wachter replied, "No; you are getting fired for walk-ing off the job."Knepper then said, "You know I was an A. F. of L. man."Wachter said, "Well George [Taylor] told me three weeks ago you joined theA. F of L., better watch out, all guys in No. 2 plant are A. F. of L. men."The undersigned now turns to a consideration of the Board's contention thatKnepper was discharged because'of his union activities.Knepper did not par-ticipate in any activities in behalf of the A. F. L.The only incident, aside fromthe fact that Foreman Wachter assumed that Knepper was a member of theA. F. L., that could possibly provide a foundation which would support an infer-ence that he was discharged because he was a member of the Union or that Fore-man Wachter thought he was a sympathizer of the A. F. L, occurred on August17, the day of Knepper's discharge.According to the testimony of Knepper,-Foreman Wachter after discharging him stated that he (Knepper) should havebeen discharged some time ago when Works Manager Anderson had advised him(Wachter) that Knepper belonged to the A. F. L. Taylor, a former truck driver`for the respondent, testified that he was present on the day that Wachter dis-charged Knepper, and that Wachter, after he had discharged Knepper, told him,"Anderson said we should have fired you long ago when you joined the Union."As heretofore indicated, the undersigned does not give credence to Knepper'stestimony, and the undersigned also rejects Taylor's narration of what was saidby Wachter. In addition, the testimony of Knepper and Taylor is somewhatinconsistent as to just what was said, and the probabilities inherent in thesurrounding circumstances which occurred at the time of Knepper's dischargemakes their testimony improbable.Further, it is incredible in view of theactivity of the officer's and other members of the A. F. L., some of whom workedinWachter's department, that Knepper should have been selected for discharge.An the other hand, the record contains convincing evidence that Kriepper wasdischarged because of his attitude in the department and leaving the departmentwithout permission.Furthermore, from the testimony of Knepper the under-signed believes that he was fully aware of the situation resulting in his discharge.Be placed in motion the chain of circumstances which caused the termination,of-his employment.iThe undersigned finds that Giles Knepper was discharged for nondiscriminatoryreasons and that the respondent had not discriminated against him in regard tohis hire and tenure of employment.20D. The alleged discriminatory discharge of BenjaminHarold W. Benjamin started working at the respondent's plant in February1942,and his employment was terminated on or about September 4, 1943. Ben-jamin at first worked for the respondent as an inexperienced machine operator ,at 55 cents per hour.At the time that his employment was terminated he wasa Blanchard surface grinder operator receiving$1.00 per hour.Benjamin was asatisfactory and competent worker.He was active in behalf of the A. F. L. in,its organizational campaignconductedin respondent'splant in August 1942.When that,organization renewed itsactivitiesin,,the plant in July 1943,Benja-min took no part in the organizational campaign, but did join the-A. F. L. on21Nothing in the record supports the inference necessary to the finding of, discriminationor that Knepper's discharge by Foreman Wachter was made in bad faith, or that theincidents occurring on August 17, 1943, provided a pretext for the discharge of Knepper,for union reasons.' iROMECPUMP-COMPANY181or about August 15Benjamin's employment was terminated' for the reasonthat he "came in late-found another man doing a rush job on his machine andhe walked off the job."The respondent contends that Benjamin was discharged because on or aboutSeptember2,1943, he reported a few minutes late for work, found anotheroperator operating his machine and "walked off the job." n On the morning ofSeptember 1 or,2, Benjamin reported a few minutes late and found that the set-upman was operating his Blanchard machine.He (lid not inquire of his foremanwhy the machine was !it use, but after being advised by the set-up man that hewould be through with the machine shortly Benjamin went into one of the otherdepartments, sat down, and read the morning paper 22 In about half an hourBenjamin returned to his machine and found that the set-up man, had left it ina very dirty condition.Benjamin then went to Foreman Hackathorn complain-ing about'the condition in which the machine was left. Benjamin was quite ex-,cited and requested his foreman to issue him an "out"passso that he could' gohome, insisting that Hackathorn was, trying to give him a "grand run around"Hackathorn explained that the set-up man was doing a rush job and that therewas no "run around" about it. Benjamin then stated that "Well, the way heleft the machine, it sure looks like something was going on and I would like [tohaves a pass and go home." Hackathorn refused to issue Benjamin a pass andBenjamin then became "hot under the collar" and swore a "little." Finally, uponBenjamin's insistence,Hackathorn issued him a pass. Benjamin went homeabout 7: 00 o'clock in the morning, telling Hackathorn that he would return towork the following morning.Benjamin failed to report for work the followingmorning, but late in the afternoon of that da'y Benjamin reported to the officefor the purpose of talking to the general superintendent.As Benjamin enteredGeneral Superintendent Murray's office, Murray stated to him that he had been"fired for failure to show up for work."During the conversation between Ben-jamin and Murray, there was some reference to the fact that Benjamin had beenlate the previous morning, although it was not unusual for Benjamin as well asother employees to come in late in themorning.' -'The Board contends that Benjamin's union activitieswere instrumental in hisdischarge, although admittedly he was not an active adherent of the A F L.Benjamin testified that in August 1942. Personnel Manager Mathews suggested,to him that he was altogether too active in the A F. L. organization and thatthe Independent Union was coming hack into the plant.' After this remark byMathews, Benjamin became inactive in the organizational campaign of the A. F. L.,joined the Independent Union and paid a month or two dues to that organization.Thereafter Benjamin evidenced no further interest in the A. F. L or the Inde-pendent, and when the A. F. L renewed its activities in the plant in July 1943he remaieed inactiveBenjamin, on or about August 15, 1943, joined the A. F. L.,but there is no evidence to indicate that the respondent had knowledge of hismembershipThe Board contends that Foreman Hackathorn knew that Ben- -n Unless otherwise indicated, the facts set forth in this section are undisputedrzHackathorn, foreman of Benjamin's department, testified that when Benjamin was lateon that particular morning there was a rush job that had to be done, and that the set-upman, finding Benjamin's machine not in use, had set up the lob on that machine.23The Board offcied a substantial amount of testimony to support its contention that therespondent has never disciplined employees for being late in the morning or for staying out-an entire day without notice.That such a situation existed in the plant is clear.WhileBenjamin was a few, minutes late on the morning, of September 1 or 2, the undersigned isconvinced that this had little, if anything, to do with his discharge, because in the con-versation between Hackathorn and Benjamin on the morning that Benjamin left the plantHackathorn made no reference to the tact that Benjamin was late on that day.24This finding is based upon the credible testimony of Benjamin,in some respects corrob-orated by the testimony of Murray. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDjamin wasan A F. L adherent because in the top of Benjamin's tool box he hadau A F L. campaign button: There is, however, no evidence to indicate thatHackathorn was aware of the button, nor is the evidence sufficient from whichto draw such an inferenceBen immnn testified to another incident which oc-curred about a month before his termination of employment. According to histestimony, Hackathorn and Buffington, president of the Independent,were stand-ing,about 20 feet from his machine taikingAt the conclusion of their conversa-tion,Hackathorn came over to Benjanmin's machine and asked him where hestood with,respect to the A F L - Benjamin stated that he would back theA F. L. "all the wav through " He also told Hackathorn that he couldn't seethe "Company Union" because they had been promising various things and "theyhad been lying to usa little toolong"During the conversationBenjamin alsoreferred to the fact that the Independent Union had taken credit for vacationswith pay when. in fact, the respondent had granted the vacations, but made itappearas though the Independent had obtained them, thus giving credit to theIndependent.Whether or not Hackathorn discussed the A F L with Benjaminon this occasion does not alter the undersigned's conclusion that Benjamin'semployment was not terminated because of A F L. membership or.activities, forthe reason that Benjamin initiated and created the situation which resulted inhis termination of employment.The evidence fails to show that Benjamin's membership or activities in be-half of the A ' F. L induced his dischargeThe entire record herein convincesthe undersigned that his terniinatiiin of emnploymeiit was not discriminatory.The undersigned concludes and finds that the respondent's termination of Ben-jamin's employment was not motivated by his membership in or activities on be-half of the A F LIV THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section IIIA andB above,occur-ring in connection with its operations described in Section I above, have a close,intiniate,and substantial relation to trade,traffic, and commeice among the sev-eral States and tend to lead to labor disputes, burdening and obstructing com-merce and the tree flow thereofv.THE REMEDYSince the undersigned has found that the respondent has engaged in unfair laborpiactices, the undersigned will recommend that the respondent cease and desisttherefrom and take certain affirmative action which the undersigned finds nec-essary toeffectuate the policies of the Act.-The undersigned has also found that the respondent discriminated as to thehire and tenure of, employment of Donald B. Newkirk, because of hismembei-ship in and activities on behalf of the A. F. L In order, to effectuate thepolicies of the Act, the undersigned will recommend that the respondent offertoDonaldB. Newkirk,immediateand complete reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and otherrights and privileges.The undersigned will further recommend that the re-spondent make Donald B. Newkirk whole for any loss of pay he has sufferedby reason of the respondent's discrimination, by payment to him of a sumof money equalto the amount he would haveearned as wages from the dateof his discriminatorydischarge, to the dateof the offer of reinstatement,less his net nearings during that period ui2By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,nicuired by an employee in connection with obtaining work -and working else- ROMEC PUMP COMPANY183The undersigned has further found that the respondent by the discharge ofGiles Knepper on or about August 17, 1943, and Harold W. Benjamin on or aboutSeptember 2, 1943, has not discriminated against them in respect to their hireand tenure of employment and the undersigned will therefore recommend that.the complaint be dismissed insofar as it alleges such discrimination.Upon the basis of the foregoing findings of fact and on the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, affiliated with the American Federa-tion of Labor, Federal Labor Union No. 23468, affiliated with the AmericanFederation of Labor, and Romec Employees Independent Labor Association,Inc., unaffiliated, are labor organizations within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment of DonaldB. Newkirk, the respondent has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5The respondent has not engaged in unfair labor practices within the mean-ing of Section S (3) of the Act, by the termination of the employment of GilesKnepper and Harold W. Benjamin.-'RECOMMENDATIQNSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondent, Romec Pump Company, (Elyria,Ohio), its officers; agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International 'Association of Machinists, af-filiated with the American Federation of Labor, or in any other labor organiza-tion of its employees by discriminatorily discharging or refusing to reinstateany of its employees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment ;(b)Encouraging membership in the Romec Employees Independent Labor Asso-ciation, Inc., unaffiliated, or any other labor organization of its employees byaccording to that organization or any other organization discriminatory privileges ;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form, join, or assist labororganizations, or to bargain collectively through representatives of their ownchoosing, -or to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7 of the Act.where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossett Lumber Companyand-United Brotherhood of Carpenters and Joiners ofAmerica, Lumber and SanmillIVo)hersUnion, Local 2590,8 N L R. B 440. Monies re-ceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earningsSeeRepublic Steel Corporation v. N. L. R. B.311 U S. 7.0 184-DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which 'the undersigned finds willeffectuate the policies of the Act :(a) 'Offer to Donald B. Newkirk, immediate and full reinstatement to his formeror'substantially ecjuivalent position without prejudice to his seniority and otherrights and privileges ;(b)Make whole Donald B. Newkirk, for any loss of pay which he may havesuffered because of the respondent's discrimination against him by payment, tohim of a sum of money equal to the amount which he normally would have earnedas wages from the date of his discharge to the date of the respondent's offer ofreinstatement, less his net earnings during such period ;(c)Post immediately in conspicuous places throughout its plant in Elyria,Ohio, and maintain for a period of at least sixty (60) consecutive days from the,date of posting, notices to its employees stating: (1) that the respondent will notengage in the conduct from which the undersigned has recommended that it cease-and desist in paragraph 1 (a), (b), and (c) of these recommendations; (2) thatthe respondent will, take the affirmative action set forth in paragraph 2 (a) and(b) of these recommendations; and (3) that its employees are free to become orremain members of the International Association of Machinists, affiliated with theAmerican Federation of Labor or any other labor organization and that the, re-spondent will not in any manner discriminate against its employees because ofmembership in or activity on behalf of that organization or any other labororganization ; and(d)Notify the Regional Director for the Eighth Region (Cleveland, Ohio) inwriting within ten (10) days from the receipt of this Intermediate Report whatsteps the respondent has taken to comply therewithThe undersigned further recommends that unless on or before ten (10) daysfrom the receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.The undersigned also recommends that the complaint be dismissed insofar as italleges that the respondent has discriminated in regard to the hire and tenure ofemployment of Giles Knepper and Harold W. Benjamin.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entryof the order transferring the case tothe Board,pursuant to aection 3'G 01 Article Itof said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies, of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including-rulings upon all motions or* objections), as he relies upon,together with the original and four copies of a brief in support thereof. Im-mediately upon the filing of such statement of exceptions and/or brief, the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional Director for the EighthRegion.As further provided in said Section 33, should any party desire permis-sion to argue orally before the Board, request therefor must be made in writingwithin ten (10) days from the date of the order transferring the case to the Board.JAMES C. BATTEN,Trial Examiner.Dated April 27, 1944.26 See footnote 25.